Citation Nr: 0908596	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1973 to 
December 1980, with subsequent service in the Arkansas Army 
National Guard from October 1983 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office Center (RO) in Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  The appellant's current right foot disorder is not shown 
by the medical evidence of record to be related to active 
military service or to any incident therein.

2.  The evidence does not show that the appellant was on 
federal service at the time of his service with the Arkansas 
Army National Guard.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

3.  The appellant's service with the Arkansas Army National 
Guard may not be recognized as eligible service qualifying 
for VA compensation benefits.  38 U.S.C.A. §§ 101, 106 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
appellant status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to 


understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in September 2005 and March 2006, advised 
the appellant of the foregoing elements of the notice 
requirements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Quartuccio at 187; Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 
 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
active service treatment records, his available National 
Guard treatment records, and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In September 2007, the RO sent the appellant a letter 
regarding his National Guard records.  After submitting three 
requests to the Military Department of Arkansas, the RO was 
unable to obtain all of the appellant's National Guard 
records.  The September 2007 letter notified the appellant of 
the RO's inability to obtain these records and prompted him 
to obtain and submit them independently.  

With respect to the appellant's service connection claim for 
a right foot condition, the Board finds that a medical 
examination is not required as there is no evidence of record 
indicating a right foot disorder is related to his active 
service.  38 C.F.R. § 3.159(c)(4).  Moreover, his right foot 
disorder was examined during a March 2005 VA examination.  
With respect to the appellant's service connection claim for 
bilateral hearing loss, the appellant was provided a VA 
examination in March 2005 wherein the presence, severity, and 
etiology of hearing impairment were reported.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the 


part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

Accordingly, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Historically, the appellant served on active duty from 
February 1973 to October 1983.  Thereafter, the appellant 
served in the Arkansas Army National Guard from October 1983 
to August 1988.  

A.  Right Foot Disorder

With respect to the appellant's claim that his right foot 
disorder, in June 2005, the appellant asserted that "bunions 
and constant marching damaged his foot, causing problems over 
the years."  The appellant's active duty treatment records 
are negative for any complaints or treatment for a right foot 
disorder.

During the March 2005 VA examination, the appellant reported 
pain and stiffness in his right foot while at rest.  When 
walking, the appellant reported pain and stiffness in the 
first metatarsophalangeal joint on his right foot.  The 
appellant denied any previous injury to this joint.  The 
appellant also reported that he used orthopedic shoes with 
plastazote inserts, medial, longitudinal arch supports, and a 
Kevlar toe-plate.  With respect to functional limitation, the 
appellant complained that he could not stand for long periods 
of time or walk when he is barefoot.

Upon physical examination, there was no evidence of abnormal 
shoe wear.  The appellant did not have callosities on his 
feet, but did have a mild hallux valgus deformity of the 
right great toe.  The examiner stated that the appellant had 
painful motion of the first metatarsophalangeal joint on his 
right foot, with approximately 0 to 5 degrees of 
dorsiflexion, and 0 to 25 degrees of plantar flexion.  
Instability of the joint was not found.  There was tenderness 
around the first metatarsophalangeal joint on his right foot, 
but no edema, and the appellant was not flat-footed.

After taking and reviewing x-rays of the appellant's right 
foot, the diagnosis was degenerative changes of the first 
metatarsophalangeal joint on the appellant's right foot, 
characterized by joint space narrowing, pariarticular 
osteosclerosis, osteophytosis, and calcaneal spurs, but no 
evidence of acute fracture or dislocation.  The examiner 
opined that there was "right first metatarsophalangeal joint 
hallux rigidis with slight hallux valgus deformity."  
Ultimately, the examiner stated that "[t]here is no evidence 
in [the appellant's claims file] of any form of injury to his 
right foot.  Therefore, his current condition is less likely 
than not related to his time in the service."

At the March 2006 RO hearing, the appellant asserted that his 
right foot disorder began sometime in 1979 when he was 
stationed in Korea.  While he stated that he did not receive 
any formal treatment, the appellant claimed that he was put 
on light duty and given a larger shoe to wear.  After about 
six weeks of light duty, the appellant testified that he 
became a gate guard, which did not require him to walk or 
march all of the time.

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for a right foot 
disorder.  Although the appellant testified that the onset of 
his right foot disorder was sometime in 1979.  However, the 
appellant's active service treatment records do not reveal 
complaints or treatment for a right foot disorder.  Moreover, 
post-service records failed to document any complaints or 
treatment for a right foot disorder for more than 21 years 
after the appellant's discharge from active service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back disorder).  

The appellant's statements are competent evidence that he was 
required to walk and march during his active duty and that 
his foot hurt during such service.  However, the appellant's 
contentions that his current right foot disorder is related 
to his active duty, as a layman, cannot be considered 
competent evidence on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only competent medical opinion of record 
concerning the etiology of the appellant's current right foot 
disorder is negative to the appellant's claim.  

Thus, in the absence of competent medical evidence that the 
appellant's right foot disorder is related to his active duty 
or was caused or aggravated by a service-connected 
disability, the preponderance of the evidence is against the 
appellant's claim for service connection for a right foot 
disorder as a result of active military duty.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



B.  Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The appellant's active duty treatment records are negative 
for any complaints or findings of bilateral hearing loss 
during his active military duty.  Post service, a medical 
report dated in October 1983, revealed normal bilateral 
hearing for VA purposes.  Id.  Thereafter, an examination 
conducted in March 1988 for retention in the Arkansas Army 
National Guard, reported auditory thresholds in the frequency 
of 4000 Hertz of 60 in the right ear, and 65 in the left ear.  
Accordingly, bilateral impaired hearing for VA purposes was 
shown at that time.  Id.  Moreover, a VA audiologic consult 
conducted in July 2001, found bilateral impaired hearing for 
VA purposes.  Id.   

Nevertheless, there is no evidence that relates the 
appellant's bilateral impaired hearing to his active military 
duty from February 1973 to December 1980.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim for service connection for bilateral hearing loss as a 
result of active military duty.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Claims Arising During or Due To Arkansas Army National 
Guard Duty

The appellant served in the Arkansas Army National Guard from 
October 1983 to August 1988.  In addition to marking the 
onset of his right foot disorder during his active service, 
the appellant alternatively marked the onset of his right 
foot disorder sometime in 1986 or 1987, while he was serving 
in the Arkansas Army National 


Guard.  The appellant also marked the onset of bilateral 
hearing loss during his Arkansas Army National Guard service.

Service in the "Armed Forces" includes that with the 
"United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including the reserve components thereof."  See 
38 U.S.C.A. § 101(10); 38 C.F.R. 3.1(a), (b), (c) (defining 
"Armed Forces," "Reserve component," and "Reserves"); 
accord Allen v. Nicholson, 21 Vet. App. 54 (2007).  Under 38 
U.S.C.A. § 101(27)(F), the Army National Guard of the United 
States may qualify as a "reserve component" under certain 
circumstances.  See 38 C.F.R. § 3.1(b); Allen v. Nicholson, 
21 Vet. App. 54 (2007).  Specifically, the Army National 
Guard only qualifies as a reserve component "while in the 
service of the United States."  Allen v. Nicholson, 21 Vet. 
App. 54 (2007); see also 10 U.S.C.A. § 10106 (West 2002).  As 
the United States Court of Appeals for Veterans Claims has 
observed, "'members of the Army National Guard of the United 
States . . . are not in active Federal service except when 
ordered thereto under law.'  10 U.S.C.A. § 12401.  Thus, a 
member of the National Guard holds a status as a member of 
the federal military or the state militia, but never both at 
once."  Allen, 21 Vet. App. at 57.  That is, "'members of 
the National Guard only serve the federal military when they 
are formally called into the military service of the Untied 
States [and at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor.'"  Id.  (quoting Clark v. United States, 322 
F.3d 1358, 1366 (Fed. Cir. 2003)).

Accordingly, a person who is a member of the National Guard, 
performing full-time duty to a State, must be serving under 
authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 
et seq., in order to qualify for "active duty for training" 
or "inactive duty for training" status.  See 38 C.F.R. §§ 
3.6(c)(3)-(4), (d)(3)-(4), 3.7(m), (o); see also 32 U.S.C.A. 
§§ 316 (President can detail National Guardsmen to train 
civilians at rifle ranges); 502 (requiring drills and field 
exercises for National Guardsmen); 503 (requiring 
participation in field exercises in both field and coast- 
defense instruction); 504 (allowing National Guardsmen to 
participate in schools and small arms competitions); 505 
(allowing National Guardsmen to attend military schools); 10 
U.S.C.A. § 2101 et seq. (creating and allowing the President 
to 


deploy Senior Reserve Officers' Training Corps) (West 2002).  
Otherwise, the person claiming a benefit must be on federal 
active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).

During the October 2005 RO hearing, the appellant testified 
that he worked full-time for the Arkansas Army National Guard 
as a civilian employee and drilled once per month on a 
weekend.  As noted on his August 1988 notice of separation 
from the Arkansas Army National Guard, the appellant was 
working as an Airframe Repairman.

As reported by the appellant, he incurred his bilateral 
hearing loss during an annual qualification at a gun range, 
sometime in 1986, on weekends that he drilled.  Moreover, the 
appellant claimed that he incurred his current right foot 
disorder sometime in 1986 or 1987 due to walking and/or 
marching.

The Board finds that the appellant's Arkansas Army National 
Guard service from October 1983 to August 1988 does not 
qualify as "active duty" under 38 U.S.C.A. § 101(21)(A).  
Although some Army National Guard service may qualify as 
service in the "Armed Forces, " including reserve 
components (which, in turn, may constitute "active duty" 
under § 101(21)(A)), in order to so qualify, the Army 
National Guardsman must have been "'formally called into the 
military service of the United States . . . .'"  Allen, 21 
Vet. App. at 57 (quoting Clark, 322 F.3d at 1366)).  In the 
instant case, the record bears no indication that the 
appellant was called into military service of the United 
States during any service, active duty, active duty for 
training, or inactive duty for training status, in the 
reserve component of the Army National Guard.  32 U.S.C.A. §§ 
316, 502-05 or 10 U.S.C.A. § 2101 et seq.; see 38 C.F.R. §§ 
3.6(c)(3)-(4), (d)(3)-(4), 3.7(m), (o).  Moreover, the 
appellant's Arkansas Army National Guard service does not 
constitute "active duty" under 38 U.S.C.A. § 101(21)(B), 
(C), (D) or (E), as there is no indication that he served 
full-time as a commissioned officer of the Regular or Reserve 
Corps of the Public Health Service, or of the National 
Oceanic and Atmospheric Administration, nor do these records 
reflect that the appellant served as a cadet in any of the 
enumerated military institutions.

Absent competent evidence of qualifying federal military 
service during the period in which the injuries or events 
causing the injuries occurred, which is the threshold 
requirement, any VA benefits arising from such service must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

ORDER

Service connection for a right foot disorder is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
JOY A. MCDONALD
Appellants Law Judge, Board of Appellants' Appeals


 Department of Appellants Affairs


